Title: To Thomas Jefferson from Enoch Edwards, 7 May 1793
From: Edwards, Enoch
To: Jefferson, Thomas



Sir
Philadelphia May 7th. 1793

I will be exceedingly obliged if you will excuse my asking one Letter from you to Some Gentleman in France, whether it be to Mr. Morris our Minister there, or some private Gentleman—I submit that to you.  Doctor Rush at the Time He asked the one you have been so kind as to write, did not know that I certainly meant to visit France. The Agriculture of this Country as well as England I intend to see as far as Circumstances will admit—these Objects next to my Health are among the first I have in view.
Your Sources of Information on Subjects of this as well as other Kinds are I expect so abundantly numerous—that an Offer on my Part to do any thing that might either be useful or agreeable to You while abroad, can only appear Complimentary—should I however be mistaken you will gratify me not a little, by chearfully commanding my Services.
That I may unfeignedly wish my Country well, I shall very sincerely wish for your Health and Happiness—and for the Establishment of those political Sentiments, which I believe have a Residence in your Heart. I am Sir with Respect & Gratitude Your obedt: Sert.

Eno: Edwards


P:S: I go down to Chester on thursday by Land.

